PER CURIAM.
By Petition to be Placed on Inactive List, W. L. Blackwell, Jr., asserts that he has been incapable of practicing law since December 1975 because of physical illness due to diabetes. He states that he will refrain from the practice of law and will not apply for readmission to the active practice for a period of six months. The Board of Governors voted to accept Blackwell’s petition and the Florida Bar requests that Blackwell be placed on the inactive list for a period to extend for at least six months.
The petition of W. L. Blackwell, Jr., is granted and is hereby placed on the inactive list of the Florida Bar for incapacity not related to misconduct. A Petition for Readmission to the Active Practice shall not be filed until after the expiration of six months from this date.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, SUNDBERG and HATCHETT, JJ., concur.